Title: From Thomas Jefferson to William Short, 3 January 1826
From: Jefferson, Thomas
To: Short, William


                        Dear Sir
                        
                            Monticello
                            Jan. 3. 26.
                    I am about to ask a friendly office of you which I hope will give you no other trouble than to change the direction of one of your daily walks. a mr Boyé, a Danish Mathematician was engaged in a survey to make a map of Virginia. I lent him a fine Borda’s Circle of reflection 2. or 3. years ago and my best telescope. he has ceased to have occasion for them a year or two. he is now in Philada attending the engraver of his map, and I know not where my instruments are. having given them to the University I wish to recover them, for which his information and order will be necessary. I know not his address, and as it may not be known at the post office, I have no means of communicating my request to him but by asking you to enquire for and call on him. any engraver in the city will be able to indicate to you the particular one engaged in engraving the map of Virginia. pardon this trouble. my health is vacillating. my affection to you ever the same.
                        Th: Jefferson